Citation Nr: 0121551	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.  

By rating decision dated April 1947, the New York, New York 
RO denied service connection for a deviated nasal septum.  
This determination was upheld by a Board of Veterans' Appeals 
(Board) decision dated November 1947. 

In February 1961, the veteran requested that the claim for 
service connection for a deviated nasal septum be reopened.  
By rating decision, dated April 1961, the San Francisco, 
California RO again denied service connection for a deviated 
septum.  The veteran was notified of this decision that same 
month; however, he failed to file a timely appeal therefrom 
and that action became final.

In March 1977, the veteran again requested that the claim for 
service connection for a deviated septum be reopened.  In an 
April 1977 letter, the San Francisco, California RO again 
denied the veteran's claim stating that he could not reopen a 
claim.  The veteran failed to file a timely appeal therefrom 
and that action became final.

In June 1992, the veteran's again requested that the claim 
for service connection for a deviated nasal septum be 
reopened.  By rating decision dated August 1992 the San 
Francisco, California RO determined that no new and material 
evidence had been submitted to reopen the claim.  The veteran 
was notified of this decision in September 1992; however, he 
failed to file a timely appeal therefrom and that action 
became final.

In May 1998, the veteran again requested that his claim for 
entitlement to service connection be reopened.  This matter 
comes before the Board on appeal from a September 1998 rating 
decision by the Oakland, California RO, which determined that 
no new and material evidence had been submitted to reopen the 
claim.  This case was before the Board in April 2001 when it 
was remanded to afford the veteran an opportunity for a 
requested hearing.

In June 2001, a hearing was held at the Oakland, California 
RO before the undersigned, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

At the June 2001 hearing the veteran raised the issues of 
entitlement to service connection for residuals of a right 
rib fracture, tuberculosis, and residuals of a shrapnel wound 
of the right leg.  The issue of entitlement to service 
connection for residuals of the rib fracture will be further 
considered in the remand portion of this decision.

The issues of entitlement to service connection for 
tuberculosis and residuals of a shrapnel wound of the right 
leg have not been adjudicated by the RO.  These issues are 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  In an April 1947 rating decision, the RO denied 
entitlement to service connection for a deviated nasal 
septum; the Board upheld this determination by decision dated 
in November 1947.

2.  In an April 1961 rating decision, the RO denied 
entitlement to service connection for a deviated nasal 
septum; the veteran did not appeal this denial.

3.  In an April 1977 RO determination, the RO denied 
entitlement to service connection for a deviated nasal 
septum; the veteran did not appeal this denial.

4.  In an August 1992 rating decision, the RO denied 
entitlement to service connection for a deviated nasal 
septum; the veteran did not appeal this denial.

5.  Evidence added to the record since the August 1992 rating 
decision is relevant and probative of the issue at hand, and 
is so significant it must be considered in order to fairly 
decide the merits of the claim.

6.  A deviated nasal septum is the result of injury in 
service.


CONCLUSIONS OF LAW

1.  An August 1992 rating decision that denied service 
connection for a deviated nasal septum is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2000).

2.  Evidence received since August 1992 is new and material; 
and the veteran's claim for service connection for a deviated 
nasal septum is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §3.156(a) (2000). 

3.  A deviated nasal septum was incurred in service.  38 
U.S.C.A. § 1110 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, a November 1947 Board decision denied service 
connection for a deviated nasal septum.  The decision was 
based on a finding that the evidence did not demonstrate and 
injury in service, and that in the absence of such an injury 
a deviated nasal septum was congenital or developmental in 
nature.  That decision is final.  38 U.S.C.A. § 7103.  

An April 1961 rating decision confirmed the prior denial.  
That decision was predicated on a finding that newly received 
service medical records did not show a claimed inservice nose 
injury.  The veteran was notified of this decision that same 
month; however, he failed to file a timely appeal therefrom 
and that action became final.  38 U.S.C.A. § 7105.  

Thereafter, an April 1977 RO determination again denied the 
veteran's claim on the basis that new and material evidence 
had not been submitted; however, the veteran failed to file a 
timely appeal therefrom and that action became final.  Id.  
An August 1992 rating decision again denied the veteran's 
claim to reopen on the grounds that new and material evidence 
had not been submitted.  The veteran was notified of this 
decision in September 1992; however, he failed to file a 
timely appeal therefrom and that action became final.  Id.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown , 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a), see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the case at hand, the evidence available for the RO's 
consideration in August 1992 was the same evidence before the 
RO in April 1977 (the veteran's service medical record's, 
which note that the veteran underwent a nasal operation in 
April 1944 and was diagnosed with a deviated nasal septum, 
testimony by the veteran from a May 1947 Board hearing, which 
states that his nose was injured in service and that he had 
to undergo an operation as a result of that injury, 
statements submitted in September and October 1947 by friends 
of the veteran who served with the veteran, which state the 
veteran's nosed was injured in service and that he 
subsequently underwent a nasal operation, and a March 1947 VA 
examination report that diagnosed the veteran with a deviated 
nasal septum) as well as additional evidence submitted by the 
veteran in an effort to reopen his claim.  This newly 
received evidence included duplicate service medical records.  
Upon consideration of the evidence, the RO denied the 
veteran's claim, holding that the evidence was not new and 
material.  The August 1992 decision was not appealed and 
became final.

In May 1998, the veteran requested that the claim for 
entitlement to service connection for a deviated nasal septum 
be reopened.  Newly submitted evidence since the August 1992 
rating decision included: duplicate service medical records, 
duplicate March 1947 examination reports, duplicate lay 
statements, VA treatment records dated 1991 through 1993, a 
RO hearing transcript dated June 1999, a statement by the 
veteran enclosing photographs of his nose prior to and post-
service dated January 2000, morning reports and daily sick 
reports dated 1944, and a transcript of the Board hearing 
held at the RO in June 2001.  

The veteran also submitted several photos.  He testified that 
these photos showed him prior to service, during service 
after the injury to his nose, and after service.

The VA treatment records dated 1991 through 1993 show the 
veteran had complaints of nasal obstruction secondary to a 
fracture and a diagnosis of a deviated nasal septum.

During the June 1999 RO hearing, the veteran testified that 
he injured his nose while playing football in the service 
that required surgery.  The veteran stated that he had not 
experienced any nasal difficulties prior to service and that 
his nose did not deviate to the right.  The veteran's wife 
further testified that the veteran's nose deviation has 
gotten worse over the years.

Much of the evidence received since the last final decision 
is duplicative and therefore not new.  The photos, and the 
veteran's testimony regarding these photos is new.  This 
evidence is also probative of the issues at hand.  The photos 
appear to show a straight nose prior to service, while the 
nose appears to be deviated in the photos taken during and 
after service.  The Board finds that this evidence is new and 
material, and therefore sufficient to reopen his claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that once a claim is 
reopened, the Board may proceed to adjudicate the claim 
provided VA has met its duty to assist the veteran with the 
development of his claim.  

Subsequent to Elkins, the United States Court of Appeals for 
the Federal Circuit has cast some doubt on the approach taken 
by the Court in Elkins.  Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000).  Also subsequent to Elkins, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), 38 U.S.C.A. §§ 5100, 5102-5107 (West Supp. 2001) 
was enacted.  That act imposed new duties on VA to assist and 
provide notice to claimants.  In view of its decision 
granting the veteran's claim, the Board finds that the 
veteran is not prejudiced by its decision of his claim on the 
merits at this point.  See Bernard v. Brown, 4 Vet App 384 
(1993).

As the record now stands it shows that a deviated septum was 
first noted in service medical records subsequent to the 
veteran's acceptance for active duty.  A number of the 
veteran's service acquaintances have written statements 
supporting the veteran's repeated testimony that the deviated 
nasal septum occurred after a nasal injury while playing 
football during service.  The veteran's photos show, even to 
a lay person, that his nose was straight in the pre-service 
photo, and deviated in the service and post service photos.  
There are also numerous medical records, beginning with the 
initial post-service VA examination, showing that the veteran 
has a current deviated nasal septum.  

The only evidence against the veteran's claim consists of the 
fact that a history of nasal injury was not documented in the 
service medical records.  The positive evidence discussed in 
the preceding paragraph outweighs this negative evidence.  
See Peters v. Brown, 6 Vet App 540, 543 (1994) (the absence 
of service medical records alone is an insufficient basis for 
denying service connection to a combat veteran who has 
submitted satisfactory lay or other evidence indicating 
service incurrence of a disease or injury).  Accordingly, the 
Board concludes that the evidence is in favor of the grant of 
service connection for residuals of a deviated septum. 


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a deviated 
nasal septum, the claim is reopened.  

Service connection for a deviated septum is granted.


REMAND

A review of the claims folder shows that a October 2000 
rating decision denied the veteran's claim to reopen for 
nasal pharyngitis, sinusitis, and calcified primary complex 
with Ghon tubercle of the right lung (claimed as pulmonary 
tuberculosis), and service connection for residuals for a 
right rib fracture.  

A notice of disagreement with these denials was received in 
December 2000; however, no statement of the case regarding 
these issues has been issued.  The Court has held that the 
RO's failure to issue a statement of the case is a procedural 
defect requiring Remand.  Manlicon v. West, 12 Vet. App. 238 
(1999) (in circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued).  Therefore, the RO should 
furnish the veteran with a statement of the case concerning 
the aforementioned issues.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should furnish the veteran with a 
statement of the case concerning the 
issues of new and material evidence with 
regard to the veteran's claims for nasal 
pharyngitis, sinusitis, and calcified 
primary complex with Ghon tubercle of the 
right lung (claimed as pulmonary 
tuberculosis) and service connection for 
residuals for a right rib fracture.  

If a timely substantive appeal is filed, 
these issues should be certified to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



